After a very mature and careful consideration of the application, we are of the opinion, for the reasons given in the opinion of Associate Justice Gill, that the Court of Civil Appeals reached the correct conclusion, and that an injunction does not lie to restrain the Commissioners Court from canvassing the returns and publishing the notice of the result of a local option election as required by the statute. The reasons may be summed up in the conclusion that there is in the performance of these statutory duties no invasion, in a legal sense, of the property rights of complainants as licensed liquor dealers, whether the election is open to attack in other ways or not. Those reasons are elaborated in the clear and able opinion referred to, and further discussion here would only involve the statement of additional or perhaps the same arguments in different form, tending to the same conclusion. We are satisfied, both upon principle and authority, of the correctness of the views which prevailed in the Court of Civil Appeals, and therefore refuse the application for writ of error.
Application refused. *Page 269